REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Directors Pacific State Bancorp and Subsidiary We have audited the accompanying consolidated balance sheet of Pacific State Bancorp and subsidiary as of December31, 2008 and 2007 and the related consolidated statements of operations, changes in shareholders' equity, comprehensive income and cash flows for each of the years in the three-year period ended December 31, 2008.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Pacific State Bancorp and subsidiary as of December 31, 2008 and 2007, and the consolidated results of their operations and their cash flows for each of the years in the three-year period ended December31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Perry-Smith LLP Sacramento, California March 24, 2009 -1- SELECTED FINANCIAL DATA The information set forth below should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operation" and the Company’s audited consolidated financial statements and notes thereto, included elsewhere in this report. (Dollars in thousands, except per share data) Year Ended December 31, 2008 2007 2006 2005 2004 Statements of Operations: Total Interest Income $ 27,275 $ 31,242 $ 26,495 $ 18,782 $ 13,509 Net Interest Income 15,035 17,400 17,307 13,536 10,451 Provision for Loan Losses 7,001 1,425 360 35 504 Total Non-interest Income (5,268 ) 2,465 2,583 2,481 2,525 Total Non-interest Expenses 13,328 10,997 10,360 9,100 7,429 (Benefit from)Provision for Income Taxes (5,372 ) 2,894 3,627 2,596 1,874 Net (Loss) Income (5,190 ) 4,549 5,543 4,286 3,169 Balance Sheets: Total Assets 421,453 431,074 386,752 309,611 254,361 Total Investments 39,738 41,352 23,107 28,539 23,582 Total Loans, net 301,945 308,458 287,318 241,556 199,535 Allowance for Loan Losses(ALL) 6,019 3,948 2,478 2,356 2,214 Total Deposits 340,980 341,821 340,996 273,074 223,761 Subordinated Debentures 8,764 8,764 8,764 8,764 8,764 Shareholders' Equity 27,284 34,036 29,059 21,373 16,830 Performance Ratios: (Loss) Return on Average Assets (1.20 )% 1.13 % 1.67 % 1.53 % 1.37 % (Loss) Return on Average Equity (14.95 )% 14.22 % 22.91 % 22.98 % 21.64 % Average Equity to Average Assets 8.00 % 7.95 % 7.30 % 6.65 % 6.34 % Tier 1 Risk-Based Capital 10.25 % 11.40 % 10.65 % 10.44 % 10.10 % Total Risk-Based Capital 11.50 % 12.60 % 11.83 % 11.88 % 12.60 % Net Interest Margin 3.84 % 4.79 % 5.76 % 5.41 % 5.14 % Average Earning Assets to Average Total Assets 90.40 % 90.31 % 93.33 % 89.22 % 88.18 % Nonperforming Assets to Total Assets 5.59 % 0.10 % ALL to Total Loans 1.95 % 1.26 % 0.86 % 0.98 % 1.10 % Nonperforming Loans to ALL 391.43 % 10.94 % Share Data: Common Shares Outstanding 3,718,598 3,707,698 3,665,968 3,517,113 3,448,042 Book Value Per Share $ 7.34 $ 9.19 $ 7.94 $ 6.08 $ 4.88 Basic (Loss) Earnings Per Share $ (1.40 ) $ 1.23 $ 1.57 $ 1.23 $ 0.92 Diluted Earnings Per Share $ (1.40 ) $ 1.14 $ 1.41 $ 1.10 $ 0.84 -2- PACIFIC STATE BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEET December 31, 2008 and 2007 (In thousands, except share amounts) 2008 2007 ASSETS Cash and due from banks $ 16,700 $ 13,794 Federal funds sold 21,811 31,880 Total cash and cash equivalents 38,511 45,674 Interest-bearing deposits in other banks - 3,000 Investment securities (Notes 3 and 7) 39,738 41,352 Loans, less allowance for loan losses of $6,019 in 2008 and $3,948 in 2007 (Notes 4, 10 and 13) 301,945 308,458 Premises and equipment, net (Note 5) 16,811 14,269 Other real estate 2,029 - Company owned life insurance (Note 14) 6,751 8,025 Accrued interest receivable and other assets (Note 9) 15,668 10,296 Total assets $ 421,453 $ 431,074 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Non-interest bearing $ 69,874 $ 67,071 Interest bearing (Note 6) 271,106 274,750 Total deposits 340,980 341,821 Other borrowings (Note 7) 40,000 40,000 Subordinated debentures (Note 8) 8,764 8,764 Accrued interest payable and other liabilities 4,425 6,453 Total liabilities 394,169 397,038 Shareholders' equity (Note 11): Preferred stock - 2,000,000 shares authorized; none issued or outstanding - - Common stock - no par value; 24,000,000 shares authorized; issued and outstanding –3,718,598 shares in 2008 and 3,707,698 shares in 2007 10,767 10,418 Retained earnings 18,814 24,004 Accumulated other comprehensive loss, net of taxes (Notes 3 and 15) (2,297 ) (386 ) Total shareholders' equity 27,284 34,036 Total liabilities and shareholders' equity $ 421,453 $ 431,074 The accompanying notes are an integral part of these consolidated financial statements -3- PACIFIC STATE BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS For the Years Ended December 31, 2008, 2007 and 2006 (In thousands, except per share amounts) 2008 2007 2006 Interest income: Interest and fees on loans $ 24,565 $ 27,902 $ 24,901 Interest on Federal funds sold 376 1,285 273 Interest and dividends on investment securities: Taxable 2,095 1,843 1,093 Exempt from Federal income taxes 150 134 158 Dividends 89 78 70 Total interest income 27,275 31,242 26,495 Interest expense: Interest on deposits (Note 6) 10,425 12,844 8,102 Interest on borrowings (Note 7) 1,351 296 376 Interest on subordinated debentures (Note 8) 464 702 710 Total interest expense 12,240 13,842 9,188 Net interest income before provision for loan losses 15,035 17,400 17,307 Provision for loan losses (Note 4) 7,001 1,425 360 Net interest income after provision for loan losses 8,034 15,975 16,947 Non-interest income: Service charges 823 889 864 Gain on sale of loans 188 150 294 Gain on sale of assets 471 - - Gain on death benefit from company owned life insurance 2,574 - - Other income 890 1,426 1,425 Other than temporary impairment charge (Note 3) (8,923 ) - - Loss on sale of securities (Note 3) (1,291 ) - - Total non-interest income (5,268 ) 2,465 2,583 Non-interest expenses: Salaries and employee benefits (Note 14) 5,546 5,336 5,479 Occupancy (Notes 5 and 10) 1,251 1,180 980 Furniture and equipment (Notes 5 and 10) 1,032 708 672 Other expenses (Note 12) 5,499 3,773 3,229 Total non-interest expenses 13,328 10,997 10,360 (Loss) income before (benefit from) provision for income taxes (10,562 ) 7,443 9,170 (Benefit from) provision for income taxes (Note 9) (5,372 ) 2,894 3,627 Net (loss) income $ (5,190 ) $ 4,549 $ 5,543 Basic (loss) earnings per share (Note 11) $ (1.40 ) $ 1.23 $ 1.57 Diluted (loss) earnings per share (Note 11) $ (1.40 ) $ 1.14 $ 1.41 The accompanying notes are an integral part of these consolidated financial statements -4- PACIFIC STATE BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the Years Ended December 31, 2008, 2007 and 2006 (In thousands, except share amounts) Common Stock Accumulated Other Compre- hensive Total Shares Amount Retained Earnings Loss (Net of Taxes) Shareholders' Equity Balance, January 1, 2006 3,517,113 $ 7,556 $ 13,912 $ (95 ) $ 21,373 Net income 5,543 5,543 Net change in unrealized gains (losses) on available-for-sale investment securities, net of tax 48 48 Stock-based compensation expense 229 229 Stock options exercised and related tax benefit (Note 11) 135,421 1,616 1,616 Proceeds from issuance of stock 13,434 250 250 Balance, December 31, 2006 3,665,968 9,651 19,455 (47 ) 29,059 Net income 4,549 4,549 Net change in unrealized gains (losses) on available-for-sale investment securities, net of tax (339 ) (339 ) Stock-based compensation expense 309 309 Stock options exercised and related tax benefit (Note 11) 41,730 458 458 Balance, December 31, 2007 3,707,698 10,418 24,004 (386 ) 34,036 Net loss (5,190 ) (5,190 ) Net change in unrealized gains (losses) on available-for-sale investment securities, net of tax (Note 3) (1,911 ) (1,911 ) Stock-based compensation expense 270 270 Stock options exercised and related tax benefit (Note 11) 10,900 79 79 Balance, December 31, 2008 3,718,598 $ 10,767 $ 18,814 $ (2,297 ) $ 27,284 The accompanying notes are an integral part of these consolidated financial statements -5- PACIFIC STATE BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF COMPREHENSIVE(LOSS) INCOME For the Years Ended December 31, 2008, 2007 and 2006 (In thousands) 2008 2007 2006 Net (loss) income $ (5,190 ) $ 4,549 $ 5,543 Other comprehensive (loss) income: Unrealized holding (losses) gains arising during the year, net of tax (1,911 ) (339 ) 48 Reclassification adjustment for unrealized loss and other than temporary impairment charge included in net loss, net of tax 6,011 - - Total comprehensive (loss) income $ (1,090 ) $ 4,210 $ 5,591 The accompanying notes are an integral part of these consolidated financial statements -6- PACIFIC STATE BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS For the Years Ended December 31, 2008, 2007 and 2006 (In thousands) 2008 2007 2006 Cash flows from operating activities: Net (loss) income $ (5,190 ) $ 4,549 $ 5,543 Provision for loan losses 7,001 1,425 360 Net decrease (increase) in deferred loan origination costs 65 (168 ) 173 Depreciation, amortization and accretion 503 93 404 Gain on sale of loans (188 ) (150 ) (294 ) Loss on sale of premises or equipment - 57 - Stock-based compensation expense 270 309 229 Tax benefit from exercise of stock options (4 ) (223 ) (736 ) Company owned life insurance earnings (318 ) (246 ) (208 ) Gain on death benefit from company owned life insurance (2,574 ) - - Decrease (increase) in accrued interest receivable and other assets 402 (651 ) (392 ) Loss on sale of securities 1,291 - - Other than temporary impairment charge 8,923 - - (Benefit) provision for deferred income taxes (5,301 ) (755 ) 12 (Decrease) increasein accrued interest payable and other liabilities (2,028 ) 3,420 418 Net cash provided by operating activities 2,852 7,660 5,509 Cash flows from investing activities: Decrease (increase) in interest bearing deposits at other banks 3,000 (3,000 ) - Purchases of available-for-sale investment securities (48,361 ) (53,022 ) (11,257 ) Proceeds from the sale of available-for-sale securities 13,635 - - Proceeds from matured and called available-for-sale investment securities 22,735 33,805 16,364 Proceeds from principal repayments from available-for-sale government-guaranteed mortgage-backed securities 1,261 1,068 722 Proceeds from principal repayments from held-to-maturity government-guarantee mortgage-backed securities 26 5 23 Purchase of FRB and FHLB stock (14 ) (831 ) (180 ) Net increase in loans (4,210 ) (22,247 ) (45,786 ) Redemption (purchase) of company owned life insurance 4,166 (1,700 ) (1,460 ) Purchases of premises and equipment (5,397 ) (3,082 ) (3,128 ) Net cash used in investing activities (9,253 ) (48,984 ) (44,702 ) Cash flows from financing activities: Net increase (decrease) in demand, interest-bearing and savings deposits 7,746 (21,893 ) (12,262 ) Net (decrease) increase in time deposits (8,587 ) 22,718 80,184 Proceeds from exercise of stock options 75 235 880 Excess tax benefit from exercise of stock options 4 223 736 Proceeds from stock issuance - - 250 Net increase in other borrowings - 35,100 900 Net cash (used in) provided by financing activities (762 ) 36,383 70,688 (Decrease) increase in cash and cash equivalents (7,163 ) (4,941 ) 31,495 Cash and cash equivalents at beginning of period 45,674 50,615 19,120 Cash and cash equivalents at end of period $ 38,511 $ 45,674 $ 50,615 Supplemental disclosure of cash flow information: Cash paid during the year for: Interest expense $ 12,565 $ 13,048 $ 10,475 Income taxes $ 925 $ 2,500 $ 3,805 Non-cash investing activities: Net unrealized loss (gain) on available-for-sale investment securities $ 3,253 $ (565 ) $ 78 The accompanying notes are an integral part of these consolidated financial statements -7- PACIFIC STATE BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. NATURE OF OPERATIONS On June 24, 2002, Pacific State Bancorp ("Bancorp") commenced operations as a bank holding company by acquiring all of the outstanding shares of Pacific State Bank ("Bank") in a one bank holding company reorganization.This corporate structure gives Bancorp and the Bank greater flexibility in terms of operation, expansion, and diversification. Pacific State Bancorp's subsidiaries include the Bank, Pacific State Statutory Trust II and Pacific State Statutory TrustIII.Pacific State Statutory Trust II and Pacific State Statutory TrustIII are unconsolidated Delaware statutory business trusts formed in March 2004 and June 2007, respectively, for the exclusive purpose of issuing and selling trust preferred securities and holding subordinated debentures issued by Bancorp.The proceeds from the issuance of subordinated debentures in 2004 were utilized by Bancorp to provide capital to the Bank and for general corporate purposes.The proceeds from the issuance of subordinated debenture in 2007 were utilized to retire subordinated debentures issued in 2002. The Bank commenced operations in 1987 and is a California state-chartered member bank of the Federal Reserve System.The Bank operates nine branches in California, including two branches in Stockton and branches in Modesto, Groveland, Arnold, Angels Camp, Tracy, Lodi and Hayward.The Bank's primary source of revenue is providing loans to customers who are predominately small and middle-market businesses and individuals. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting and reporting policies of Pacific State Bancorp and its subsidiary (collectively, the "Company") conform with accounting principles generally accepted in the United States and prevailing practice within the banking industry.The more significant of these policies applied in the preparation of the accompanying consolidated financial statements are discussed below. PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Pacific State Bank.Significant intercompany transactions and balances have been eliminated in consolidation.For financial reporting purposes, the Company's investment in Pacific State Statutory Trusts II and III ("Trusts") are accounted for under the equity method and are included in accrued interest receivable and other assets in the consolidated balance sheet.The subordinated debentures issued and guaranteed by the Company and held by the Trusts are included as subordinated debentures in the consolidated balance sheet. SEGMENT INFORMATION Management has determined that because all of the banking products and services offered by the Company are available in each branch of the Bank, all branches are located within the same economic environment and management does not allocate resources based on the performance of different lending or transaction activities, it is appropriate to aggregate the Bank branches and report them as a single operating segment.No customer accounts for more than 10 percent of revenues for the Company or the Bank. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. RECLASSIFICATIONS Certain reclassifications have been made to prior years' balances to conform to classifications used in 2008. CASH AND CASH EQUIVALENTS For the purpose of the statement of cash flows, cash, due from banks and Federal funds sold are considered to be cash equivalents.Generally, Federal funds are sold for one-day periods. INVESTMENT SECURITIES Investment securities are classified into the following categories: ·Available-for-sale securities, reported at fair value, with unrealized gains and losses excluded from earnings and reported, net of taxes, as accumulated other comprehensive income (loss) within shareholders' equity. ·Held-to-maturity securities, which management has the positive intent and ability to hold to maturity, reported at amortized cost, adjusted for the accretion of discounts and amortization of premiums. Management determines the appropriate classification of its investments at the time of purchase and may only change the classification in certain limited circumstances.The Company did not have any investments classified as trading at December 31, 2008 or 2007.All transfers between categories are accounted for at fair value. There were no transfers between categories in 2008 or 2007. Gains or losses on the sale of investment securities are computed on the specific identification method.Interest earned on investment securities is reported in interest income, net of applicable adjustments for accretion of discounts and amortization of premiums. Investment securities are evaluated for impairment on at least a quarterly basis and more frequently when economic or market conditions warrant such an evaluation to determine whether a decline in their value is other than temporary.Management utilizes criteria such as the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the securities for a period of time sufficient to allow for an anticipated recovery in fair value, in addition to the reasons underlying the decline, to determine whether the loss in value is other than temporary.The term "other than temporary" is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. As a member of the Federal Reserve System, the Federal Home Loan Bank System and the Farmer Mac Home Administration System, the Bank is required to maintain an investment in restricted capital stock of each system.These investments are carried at cost and are redeemable at par and are included in accrued interest receivable and other assets in the consolidated balance sheet. LOANS Loans are stated at principal balances outstanding.Interest is accrued daily based upon outstanding loan balances.However, when, in the opinion of management, loans are considered to be impaired and the future collectability of interest and principal is in serious doubt, loans are placed on nonaccrual status and the accrual of interest income is suspended.Any interest accrued but unpaid is charged against income.Payments received are applied to reduce principal to the extent necessary to ensure collection.Subsequent payments on these loans, or payments received on nonaccrual loans for which the ultimate collectability of principal is not in doubt, are applied first to earned but unpaid interest and then to principal. An impaired loan is measured based on the present value of expected future cash flows discounted at the loan's effective interest rate or, as a practical matter, at the loan's observable market price or the fair value of collateral if the loan is collateral dependent.A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due (including both principal and interest) in accordance with the contractual terms of the loan agreement.Interest income on impaired loans, if appropriate, is recognized on a cash basis. Loan origination fees, commitment fees, direct loan origination costs and purchase premiums and discounts on loans are deferred and recognized as an adjustment of yield, and amortized to interest income over the contractual term of the loan.The unamortized balance of deferred fees and costs is reported as a component of net loans. The Company may purchase loans or acquire loans through a business combination for which differences exist between the contractual cash flows and the cash flows expected to be collected due, at least in part, to credit quality.When the Company acquires such loans, the yield that may be accreted (accretable yield) is limited to the excess of the Company’s estimate of undiscounted cash flows expected to be collected over the Company’s initial investment in the loan.The excess of contractual cash flows over cash flows expected to be collected may not be recognized as an adjustment to yield, loss, or a valuation allowance.Subsequent increases in cash flows expected to be collected generally should be recognized prospectively through adjustment of the loan’s yield over its remaining life.Decreases in cash flows expected to be collected should be recognized as an impairment.The Company may not "carry over" or create a valuation allowance in the initial accounting for loans acquired under these circumstances.At December31, 2008 and 2007, there were no such loans being accounted for under this policy. -8- PACIFIC STATE BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS LOAN SALES AND SERVICING The Company accounts for the transfer and servicing of financial assets based on the financial and servicing assets it controls and liabilities it has incurred, derecognizes financial assets when control has been surrendered and derecognizes liabilities when extinguished. Government Guaranteed Loans Included in the loan portfolio are loans which are 75% to 90% guaranteed by the Small Business Administration (SBA), Farmer Mac and USDA Business and Industry.The guaranteed portion of these loans may be sold to a third party, with the Company retaining the unguaranteed portion.The Company generally receives a premium in excess of the adjusted carrying value of the loan at the time of sale.The Company may be required to refund a portion of the sales premium if the borrower defaults or prepays within ninety days of the settlement date.At December 31, 2008, there were no premiums subject to these recourse provisions. The Company's investment in the loan is allocated between the retained portion of the loan, the servicing asset (liability) and the sold portion of the loan based on their relative fair values on the date the loan is sold.The gain on the sold portion of the loan is recognized as income at the time of sale.The carrying value of the retained portion of the loan is discounted based on the estimated value of a comparable non-guaranteed loan.The servicing asset (liability) is recognized and amortized over the estimated life of the related loan.Significant future prepayments of these loans will result in the recognition of additional amortization of related servicing assets (liabilities). The Company serviced government-guaranteed loans for others totaling $53,112,000 and $47,714,000 as of December 31, 2008 and 2007 respectively. Servicing Rights Servicing rights acquired through 1) a purchase or 2) the origination of loans which are sold with servicing rights retained are recognized as separate assets or liabilities.Servicing assets or liabilities are recorded at the difference between the contractual servicing fees and adequate compensation for performing the servicing, and are subsequently amortized in proportion to and over the period of the related net servicing income or expense.Servicing assets are periodically evaluated for impairment.Servicing rights were not significant at December31, 2008 and 2007. ALLOWANCE FOR LOAN LOSSES The allowance for loan losses is maintained to provide for losses related to impaired loans and other losses that can be expected to occur in the normal course of business.The determination of the allowance is based on estimates made by management, to include consideration of the character of the loan portfolio, specifically identified problem loans, potential losses inherent in the portfolio taken as whole and economic conditions in the Company's service area. Classified loans and loans determined to be impaired are individually evaluated by management for specific risk of loss.In addition, reserve factors are assigned to currently performing loans based on management's assessment of the following for each identified loan type: (1) inherent credit risk, (2)historical losses and, (3) where the Company has not experienced losses, the loss experience of peer banks.These estimates are particularly susceptible to changes in the economic environment and market conditions. The Bank's Loan Committee reviews the adequacy of the allowance for loan losses at least quarterly, to include consideration of the relative risks in the portfolio and current economic conditions and other factors.The allowance is adjusted based on that review if, in the judgment of the Loan Committee and management, changes are warranted. This allowance is established through a provision for loan losses which is charged to expense.Additions to the allowance are expected to maintain the adequacy of the total allowance after net charge-offs and loan growth.The allowance for loan losses at December 31, 2008 and 2007, respectively, reflects management's estimate of probable losses in the portfolio. Allowance for Losses Related to Undisbursed Loan and Lease Commitments The Bank maintains a separate allowance for losses related to undisbursed loan and lease commitments. Management estimates the amount of probable losses by applying the loss factors used in the allowance for loan and lease loss methodology to an estimate of the expected usage of undisbursed commitments for each loan or lease type. The allowance totaled $222,000 at December31, 2008 and 2007, and is included in accrued interest payable and other liabilities on the consolidated balance sheet. -9- PACIFIC STATE BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS OTHER REAL ESTATE Other real estate includes real estate acquired in full or partial settlement of loan obligations.When property is acquired, any excess of the Company's recorded investment in the loan balance and accrued interest income over the estimated fair market value of the property, net of estimated selling costs, is charged against the allowance for loan losses.A valuation allowance for losses on other real estate is maintained to provide for temporary declines in value.The allowance is established through a provision for losses on other real estate which is included in other expenses.Subsequent gains or losses on sales or writedowns resulting from permanent impairments are recorded in other income or expenses as incurred.At December 31, 2008 the Company has $2,029,000 in other real estate and no other real estate at December 31 2007. PREMISES AND EQUIPMENT Premises and equipment are carried at cost.Depreciation is determined using the straight-line method over the estimated useful lives of the related assets.The useful lives of premises are estimated to be ten to thirty-nine years.The useful lives of furniture, fixtures and equipment are estimated to be three to fifteen years.Leasehold improvements are amortized over the life of the asset or the life of the related lease, whichever is shorter.When assets are sold or otherwise disposed of, the cost and related accumulated depreciation and amortization are removed from the accounts, and any resulting gain or loss is recognized in income for the period.The cost of maintenance and repairs is charged to expense as incurred. The Company evaluates premises and equipment for financial impairment as events or changes in circumstances indicate that the carrying amount of such assets may not be fully recoverable. GOODWILL AND INTANGIBLE ASSETS As a result of the Company's 2002 acquisition of the Stockton branch of California Bank & Trust, the Company recognized a core deposit intangible asset of $448,000 and goodwill of $718,000.The valuation of the core deposit intangible was based on the estimated fair value of deposits acquired and is amortized over a period of ten years.The current balance of the core deposit intangible of $27,000 is included in accrued interest receivable and other assets in the consolidated balance sheet.Goodwill is not amortized, but is measured along with the core deposit intangible for impairment.At December 31, 2008 and 2007, no impairment of the core deposit intangible or goodwill has been recognized in the Company’s consolidated financial statements. INCOME TAXES The Company files its income taxes on a consolidated basis with its subsidiary.The allocation of income tax expense (benefit) represents each entity’s proportionate share of the consolidated provision for income taxes. Deferred tax assets and liabilities are recognized for the tax consequences of temporary differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment.On the consolidated balance sheet, net deferred tax assets are included in accrued interest receivable and other assets. On January 1, 2007, the Company adopted Financial Accounting Standards Board ("FASB") Interpretation No.48, Accounting for Uncertainty in Income Taxes ("FIN48").FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with FASB Statement No.109, Accounting for Income Taxes.FIN48 prescribes a recognition threshold and measurement standard for the financial statement recognition and measurement of an income tax position taken or expected to be taken in a tax return.In addition, FIN48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The provisions of FIN 48 have been applied to all tax positions of the Company as of January 1, 2007.Only tax positions that met the more-likely-than-not recognition threshold on January1, 2007 were recognized or continue to be recognized.The Company previously recognized income tax positions based on management's estimate of whether it was reasonably possible that a liability has been incurred for unrecognized income tax benefits by applying FASB Statement No.5, Accounting for Contingencies.The adoption of FIN48 did not have a material impact on the Company’s financial position, results of operations or cash flows. The Company recognizes interest accrued and penalties related to unrecognized tax benefits, if any in tax expense. -10- PACIFIC STATE BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS EARNINGS (LOSS) PER SHARE Basic earnings (loss) per share (EPS), which excludes dilution, is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as stock options, result in the issuance of common stock which shares in the earnings of the Company.The Company had a net loss for 2008, therefore all stock options are antidilutive.All data with respect to computing earnings per share is retroactively adjusted to reflect stock splits and dividends and the treasury stock method is applied to determine the dilutive effect of stock options in computing diluted EPS. STOCK-BASED COMPENSATION At December 31, 2008, the Company had one shareholder approved stock-based compensation plan which is described more fully in Note11.The Company accounts for its stock based compensation plan in accordance with FASB Statement No. 123(R), Share-Based Payment (SFAS 123(R)),using the modified prospective transition method.Under that transition method, compensation cost recognized in fiscal years 2006, 2007 and 2008 includes: (a) compensation cost for all share-based payments vesting during 2006, 2007 and 2008 that were granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS 123, and (b) compensation cost for all share-based payments vesting during 2006, 2007 and 2008 that were granted subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS 123(R).For further information on grants and vesting please refer to Note 11. The Company applied the alternative transition method in calculating its pool of excess tax benefits available to absorb future tax deficiencies as provided by FSP FAS 123(R)-3, Transition Election Related to Accounting for the Tax Effects of Share-Based Payment Awards.
